Citation Nr: 0719846	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-44 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to July 1989.   

One of the matters the that must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran requested a Travel Board 
hearing.  However, he failed to report for the Board hearing 
scheduled in April 2007.  Therefore, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

In addition, the veteran submitted a notice of disagreement 
with the RO's denial of service connection for post-traumatic 
stress disorder (PTSD) in the rating decision on appeal.  
However, the veteran did not perfect his appeal by providing 
a timely VA Form 9, Appeal to Board of Veterans' Appeals, or 
other substantive appeal, after the RO issued its March 2005 
SOC.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2006).  Therefore, this issue is not in appellate 
status.

Further, in a recent August 2005 rating decision, the RO also 
denied the veteran's claim for an increased rating for his 
colon disability.  Subsequently, the veteran submitted 
numerous personal statements and medical evidence relative to 
this issue, but did not formally file a notice of 
disagreement (NOD).  

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review. Id.  A veteran must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction (the RO) within one year from the date that the 
RO mailed notice of the determination.  38 C.F.R. § 
20.302(a).  

In this regard, in November 2005, the RO sent correspondence 
to the veteran's Congressman specifically informing him that 
the veteran must file a NOD to continue his appeal as to the 
colon issue.  The veteran also was previously advised of his 
appeal rights in August 2005 when the rating decision was 
issued.  Neither the veteran nor his Congressman responded by 
filing an NOD.  The Board has thoroughly reviewed the claims 
folder, and cannot locate a clear statement from the veteran, 
his representative, or his Congressman expressing 
disagreement with the August 2005 rating decision and 
appellate review of the claim.  38 C.F.R. § 20.201.  See 
generally Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  
Therefore, the colon issue is not in appellate status.  

Finally, the veteran submitted additional lay statements and 
medical evidence after the RO issued its October 2004 SOC as 
the low back issue on appeal.  Pursuant to VA regulation, if 
the RO receives "additional pertinent evidence" after a SOC 
has been issued and before the appeal is certified to the 
Board, the RO will furnish the appellant with a new 
supplemental statement of the case (SSOC).  38 C.F.R. 
§§ 19.31(b)(1), 19.37(a) (2006).  However, as to the 
duplicate medical records the veteran submitted, an SSOC is 
not required when the additional evidence duplicates evidence 
previously discussed in a prior SOC.  38 C.F.R. § 19.37(a).  

In addition, a review of the remaining evidence reveals that 
it is either cumulative of previous statements by the veteran 
or it relates to treatment for disorders other than a low 
back condition, and thus is not relevant to the disposition 
of the low back condition on appeal.  Accordingly, a remand 
to the RO for preparation of a SSOC is not required.  38 
C.F.R. §§ 19.31(b), 19.37(a).    


FINDING OF FACT

There is no evidence of a chronic low back condition in 
service, and no evidence of a link between the veteran's 
current low back condition and his period of active service 
from September 1986 to July 1989. 


CONCLUSION OF LAW

Service connection for a low back condition is not 
established.  38 U.S.C.A. § 1131 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disease must be shown to be of a chronic nature in service, 
or if not chronic, chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third Caluza elements 
discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).
  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007 
).   
  
The veteran contends that his current low back condition is 
related to treatment for a back strain sustained in service 
when the veteran lifted a tank door.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA hospital records from June 
2004 reveal that the veteran recently underwent a L5-S1 
discectomy and laminectomy for lumbar stenosis.  In addition, 
private hospital records from Wills Memorial Hospital dated 
in the same month show emergency treatment for what is 
described as "chronic back pain" and "acute sciatica."  
Based on the above, the evidence shows a current low back 
condition.    
  
Service medical records (SMRs) show treatment for low back 
pain on two occasions, July 1987 and April 1989.  In July 
1987, a SMR treatment record submitted by the veteran 
indicates that he experienced low back pain for one day due 
to heavy lifting.  The diagnosis was a back strain.  In April 
1989, the veteran reported low back pain that was associated 
with dysuria at that time.  Significantly, no mention was 
made of any prior injury or treatment.  Motrin was prescribed 
for five days.  There was no further treatment for any low 
back pain during service.  In fact, upon separation in July 
1989, his spine examination was normal.  In addition, the 
veteran specifically denied any recurrent back pain at 
discharge.   

Based on the above, SMRs demonstrate that the low back pain 
the veteran experienced in service was acute and transitory, 
with no further in-service complaints.  Therefore, service 
connection may not be established based on chronicity in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  
The Board finds that the SMRs, as a whole, provide negative 
evidence against a finding for a chronic low back condition 
related to service.    

Post-service, the evidence of record reveals that from 
discharge from service in July 1989, up until the first 
documented treatment in December 2003, there is no record of 
any complaint, let alone treatment, for a low back condition.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time (13 years), is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 
2000).   In fact, post-service VA treatment records from 1994 
up until 2003 reflect treatment and complaints for a variety 
of medical conditions, but are silent as to symptoms of a low 
back condition.  The first evidence of treatment in December 
2003 notes the veteran's assertion that his back pain was 
only of three weeks duration.  Thus, service and post-service 
records do not demonstrate continuity of any in-service 
symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 496-97.
    
The Board must find that the service and post-service record, 
as a whole, indicating a low back disability that began many 
years after service, provides more evidence against this 
claim. 

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates the veteran's current low 
back disorder(s) to his period of active service. Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000). Absent such evidence of a nexus, service connection is 
not in order.  In this regard, neither the veteran nor his 
representative, without evidence showing that he or she has 
medical training or expertise, is competent to offer a 
diagnosis or an opinion as to the medical etiology of his low 
back disorder.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board acknowledges that Wills Memorial Hospital records 
dated in June 2004 documented the veteran's reported history 
of a chronic back injury during military service.  In this 
regard, medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Importantly, no physician at Wills 
Memorial Hospital actually provided an opinion that the 
veteran's current low condition was related to service based 
on the veteran's reported history.  In addition, there is no 
indication that medical personnel had access to the claims 
folder when listing the veteran's reported history.  Prejean 
v. West, 13 Vet. 444, 448-9 (2000).  Overall, this private 
hospital record provides no evidence in support of the 
veteran's claim, and the reported history is clearly 
outweighed by the other evidence of record.        

Simply stated, the Board finds that the service and post-
service medical record outweighs the evidence in this case 
that supports this claim, including the veteran's contention 
that he has had a back problem since service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection is denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in January 
2004, the RO advised the veteran of the evidence needed to 
substantiate his service connection claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA for the first three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Quartuccio, 
supra.

With regard to additional first element notice, March 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

In addition, the Board observes that the RO correctly issued 
the initial January 2004 VCAA notice letter prior to the 
March 2004 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for the 1st element of VCAA notice and the content 
error in providing no 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal 
statements, private medical evidence, and an additional SMR 
treatment report in response to the VCAA letter.  In 
addition, the actual notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the service connection claim.  Further, with regard to the 
fourth element of VCAA notice, the VCAA letter dated in 
January 2004 advised the veteran that the VA required 
"additional information and evidence."  Thus, the veteran 
was aware that additional evidence was required to 
substantiate his claim.  

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents (Dingess letter) 
to conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA treatment records.  He has not 
identified any additional private medical records other than 
those that he submitted.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have his current low 
back disability during service, and does not reflect a link 
between service and the current low back disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).  See also 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.
  
ORDER

Service connection for a low back condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


